Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 1 of 12 Page ID #:113



   1   XAVIER BECERRA
       Attorney General of California
   2   MARK R. BECKINGTON
       Supervising Deputy Attorney General
   3   TODD GRABARSKY
       Deputy Attorney General
   4   State Bar No. 286999
        300 South Spring Street, Suite 1702
   5    Los Angeles, CA 90013
        Telephone: (213) 269-6044
   6    Fax: (213) 897-7604
        E-mail: Todd.Grabarsky@doj.ca.gov
   7   Attorneys for Defendant Xavier Becerra
   8
                          IN THE UNITED STATES DISTRICT COURT
   9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12   WILLIAM A. MASTERS,                           2:19-cv-02030-MWF-AGR
  13                                    Plaintiff, DEFENDANT’S REPLY IN
                                                   SUPPORT OF MOTION TO
  14                v.                             DISMISS PLAINTIFF’S FIRST
                                                   AMENDED COMPLAINT
  15   XAVIER BECERRA,
                                                     Date:         Monday, June 17, 2019
  16   Defendant                                     Time:         10:00 a.m.
                                                     Courtroom:    5A
  17                                                 Judge:        The Honorable Michael
                                                                   W. Fitzgerald
  18                                                 Trial Date: None set
                                                     Action Filed: March 19, 2019
  19
  20                                    INTRODUCTION
  21        Plaintiff challenges California laws that impose temporary, reasonable firearm
  22   restrictions on individuals who present a danger to public safety as a result of
  23   mental health concerns. As detailed in Defendant’s Motion to Dismiss, those
  24   mental-health related firearm restrictions do not run afoul of the Second
  25   Amendment, which does not afford a right to possess firearms by the mentally ill or
  26   those whose mental health conditions pose a danger to public safety. Nor do the
  27   restrictions violate due process; they provide adequate procedural protections by
  28   which persons subject to the restrictions may challenge them.

                                                 1
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 2 of 12 Page ID #:114



   1        Rather than addressing Defendant’s arguments directly, Plaintiff’s Opposition
   2   seeks to assert new allegations not present in the First Amended Complaint.
   3   Nevertheless, those allegations fail to demonstrate a violation of Plaintiff’s Second
   4   Amendment rights or that he was not afforded adequate due process. As asserted in
   5   the operative First Amended Complaint, Plaintiff received a five-year firearm
   6   prohibition pursuant to the statutory restriction that applies to individuals who
   7   communicate a serious and identifiable threat of violence during the course of
   8   mental health treatment, and two firearms were confiscated from him for that
   9   reason. And, Plaintiff does not adequately allege that he was unduly thwarted from
  10   initiating firearm restoration proceedings or did not receive any process that was
  11   due. Additionally, Plaintiff fails to adequately address the threshold deficiencies of
  12   the First Amended Complaint based on standing, the Eleventh Amendment
  13   immunity, or the Rooker-Feldman doctrine.
  14        Accordingly, Plaintiff’s Opposition fails to rebut the arguments asserted in
  15   Defendant’s Motion to Dismiss, which should be granted by the Court.
  16
                                           ARGUMENT
  17
       I.   PLAINTIFF HAS NOT ESTABLISHED STANDING TO CHALLENGE THE
  18        FIREARM RESTRICTIONS THAT DO NOT APPLY TO HIM.
  19        Plaintiff fails to demonstrate that he has standing to challenge each of the
  20   statutes at issue in the First Amended Complaint. Standing under Article III
  21   requires that there exists a case or controversy with (1) an “injury in fact,” (2) a
  22   sufficient “causal connection between the injury and the conduct complained of,”
  23   and (3) a “likel[ihood]” that the injury “will be redressed by a favorable decision.”
  24   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal quotation
  25   marks omitted). An injury sufficient to satisfy Article III must be “concrete and
  26   particularized” and “actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Id. at
  27   560 (some internal question marks omitted).
  28
                                                  2
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 3 of 12 Page ID #:115



   1        As explained in the Motion to Dismiss (5-6), the First Amended Complaint
   2   only alleges that Plaintiff was subject to two of the firearm restrictions he
   3   challenges in this lawsuit. Plaintiff only alleges that a five-year restriction was
   4   imposed upon him pursuant to section 8100(b)(1) of California’s Welfare and
   5   Institutions Code (making an identifiable threat of violence during the course of
   6   psychological treatment), and that his firearms were confiscated presumably
   7   pursuant to section 8102. (See First Am. Compl. ¶ 31 & Ex. A.) The operative
   8   pleading contains no allegation that Plaintiff has been—or will imminently be—
   9   subject to the firearm restrictions under sections 8100(a), 8103(f), or 8103(g),
  10   which are related to a person’s involuntary detention or commitment for mental
  11   health reasons.
  12        Instead of addressing these standing deficiencies, Plaintiff appears to assert
  13   new allegations in his Opposition that are not present in the First Amended
  14   Complaint. For example, Plaintiff implies—for the first time—that he was detained
  15   for seventy-two hours for mental health evaluation pursuant to Welfare and
  16   Institutions Code section 5150, and, as such, may have been subject to the other
  17   firearm restrictions. (See Opp’n 9.) However, because these allegations are raised
  18   for the first time in the Opposition and are not found in the operative pleading, the
  19   Court may not consider them in ruling on the Motion to Dismiss. See Schneider v.
  20   Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the
  21   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint
  22   to a plaintiff's moving papers, such as a memorandum in opposition to a defendant's
  23   motion to dismiss.”).
  24        Plaintiff also asserts that “if the Court holds that the language of [section]
  25   8102(b)(l) is unconstitutional then so to [sic] is the identical language in the other
  26   sections objected to by the State of California.” (Opp’n 3.) But Plaintiff provides no
  27   authority for that proposition, which stands in direct contrast to the standing
  28
                                                  3
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 4 of 12 Page ID #:116



   1   requirement that a cognizable injury be concrete, particularized and actual or
   2   imminent. Lujan, 504 U.S. at 560.
   3         Accordingly, Plaintiff has failed to demonstrate that he has standing to
   4   challenge sections 8100(a), 8103(f), or 8103(g).
   5   II.   SOVEREIGN IMMUNITY BARS PLAINTIFF’S SUIT.
   6         The Eleventh Amendment poses a total bar to Plaintiff’s suit. Specifically, in
   7   order for the exception to sovereign immunity recognized in Ex parte Young, 209
   8   U.S. 123 (1908), to apply, the state officer must have “fairly direct” connection
   9   with the enforcement of the allegedly unconstitutional statute. L.A. Cty. Bar Ass’n
  10   v. Eu, 979 F.2d 697, 704 (9th Cir. 1992). “[A] generalized duty to enforce state law
  11   or general supervisory power over the persons responsible for enforcing the
  12   challenged provision will not subject an official to suit.” Id. As discussed in the
  13   Motion to Dismiss (6-7), the First Amended Complaint is devoid of the particular
  14   role Attorney General Becerra—the sole defendant in this lawsuit—plays in the
  15   enforcement of the statutes at issue as they pertain to Plaintiff.
  16         In response, Plaintiff only points to the February 24, 2018 letter from the
  17   Department of Justice Bureau of Firearms notifying him of the five-year firearm
  18   restriction under section 8100(b)(1). (Opp’n 5.) But that letter and the remainder of
  19   the First Amended Complaint fail to point to Attorney General Becerra’s particular
  20   role in enforcing the statute at issue beyond a “‘general duty to enforce California
  21   law.’” Bolbol v. Brown, 120 F. Supp. 3d 1010, 1018 (N.D. Cal. 2015) (quoting
  22   Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943
  23   (9th Cir. 2013)). Without demonstrating that “fairly direct” enforcement
  24   connection, Plaintiff has not nor cannot show that the Ex parte Young exception to
  25   Eleventh Amendment sovereign immunity applies in this case. L.A. Cty. Bar Ass’n,
  26   979 F.2d at 704.
  27         Accordingly, Plaintiff’s suit is barred by sovereign immunity under the
  28   Eleventh Amendment.
                                                  4
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 5 of 12 Page ID #:117



   1   III. THE ROOKER-FELDMAN DOCTRINE BARS PLAINTIFF’S SUIT.
   2        The Rooker-Feldman doctrine bars lawsuits that challenge the state superior
   3   court’s rulings: “The purpose of the [Rooker-Feldman] doctrine is to protect state
   4   judgments from collateral federal attack. Because district courts lack power to hear
   5   direct appeals from state court decisions, they must decline jurisdiction whenever
   6   they are ‘in essence called upon to review the state court decision.’” Doe & Assocs.
   7   Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001) (quoting Dist. of
   8   Columbia Ct. of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983)). The laws at
   9   issue in this case provide detailed procedures governing the ways persons may
  10   challenge the firearm prohibitions imposed on them via petition to superior court.
  11   See Cal. Welf. & Inst. Code §§ 8100(b), 8102(b), 8103(f). During those petition
  12   hearings, the government has the burden of proving, by a preponderance of the
  13   evidence, that the person is not able to use the firearms in a safe and lawful manner.
  14   See id. §§ 8100(b)(3)(B), 8102(c)-(h), 8103(f)(6). Accordingly, if Plaintiff has
  15   challenged the firearm restrictions imposed upon him in superior court, the present
  16   suit would be barred by the Rooker-Feldman doctrine because it would be
  17   “inextricably intertwined” with the superior court proceedings. See Fontana Empire
  18   Center, LLC v. City of Fontana, 307 F.3d 987, 992 (9th Cir. 2002).
  19        The First Amended Complaint does not indicate whether Plaintiff challenged
  20   his firearm restrictions in superior court. Nor does it allege that Plaintiff attempted
  21   to follow the procedures governing the proceedings to challenge firearms
  22   restrictions via that procedures outlined in sections 8100(b), 8102(b), 8103(f), but
  23   was improperly prevented or thwarted from doing so. Rather, Plaintiff asserts, for
  24   the first time in the Opposition, that “he DID NOT get a Due process Hearing!”
  25   (Opp’n 7.) The Court should discount this assertion because it has been brought
  26   outside the pleading for the first time. See Schneider, 151 F.3d at 1197 n.1. And,
  27   Plaintiff does not state—either in the First Amended Complaint or the
  28   Opposition—whether he in fact initiated a firearm restoration proceeding. Rather, it

                                                  5
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 6 of 12 Page ID #:118



   1   could be the case that he simply sought to bypass those procedures and brought the
   2   present suit instead. If so, the present lawsuit would represent an attempt to
   3   circumvent to those procedures as well as the Rooker-Feldman doctrine.
   4        Accordingly, Plaintiff fails to demonstrate that the Rooker-Feldman doctrine
   5   does not bar his lawsuit.
   6
       IV. PLAINTIFF HAS FAILED TO DEMONSTRATE A SECOND AMENDMENT
   7       VIOLATION.
   8        Plaintiff also fails to rebut Defendant’s arguments that the First Amended
   9   Complaint’s fails to state a cognizable Second Amendment Claim. As explained in
  10   detail in the Motion to Dismiss (9-16), the firearm restrictions Plaintiff challenges
  11   in this lawsuit—on their own and as applied to Plaintiff—do not fall under the
  12   scope of the Second Amendment; the possession of firearms by those who pose a
  13   danger to public safety due to their mental health conditions is not historically
  14   understood to be protected by the right to bear arms. According to the First
  15   Amended Complaint, Plaintiff’s firearms were confiscated because he made a
  16   serious, identifiable threat of violence during the course of psychological treatment
  17   (First Am. Compl. Ex. A.); and, according to the Opposition, Plaintiff now implies
  18   that he was detained for seventy-two hours as a danger to himself or others pursuant
  19   to section 5150 (Opp’n 9). Thus, the allegations fall squarely within the statutes
  20   authorizing authorities to restrict possession of firearms by persons deemed to pose
  21   a danger to public safety as the result of a mental health condition. Such an
  22   application does not infringe upon the Second Amendment as historically
  23   understood. (See Mot. to Dismiss 10-16.). And, in any event, the mental-health
  24   related firearm restrictions satisfy intermediate scrutiny because they are
  25   substantially related to and reasonably fit their important objectives, namely,
  26   protecting the public from firearm use by those who present a danger to themselves
  27   or others due to their mental health condition. (See Mot. to Dismiss 16-20.)
  28
                                                 6
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 7 of 12 Page ID #:119



   1        Instead of addressing the Second Amendment analysis directly, Plaintiff
   2   asserts that he is not mentally ill. (Opp’n 9-10.) In support of that notion, Plaintiff
   3   alleges for the first time in his Opposition that he was detained for three days
   4   College Hospital in Cerritos, California, and evaluated by a “Dr. Wronski” or
   5   “Wronsky,” who “game [sic] me a clean bill of health and released me[,] [s]tating
   6   that he thought the incident was a ‘misunderstanding.’” (Id. at 9.) Those assertions,
   7   however, are insufficient to demonstrate a Second Amendment violation for several
   8   reasons.
   9        First, the Court may not consider allegations about Plaintiff’s mental health
  10   evaluation and detention because they were raised for the first time in the
  11   Opposition, and not in the operative pleading. See Schneider, 151 F.3d at 1197 n.1.
  12   The First Amended Complaint only contains allegations and exhibits that Plaintiff’s
  13   firearms were confiscated because he made an identifiable threat of violence during
  14   the course of psychological treatment. There are no allegations that Plaintiff was
  15   determined by anyone to be able to own and operate a firearm in a safe and lawful
  16   manner.
  17        Second, the statutes at issue do not restrict firearms from all persons with
  18   mental illnesses or disturbances, but only those who have been detained as a danger
  19   to themselves and others (sections 8100(a) and 8103) or who make a serious and
  20   identifiable threat during the course of mental health treatment (section 8100(b)).
  21   As explained, possession of firearms by those who pose a danger to public safety
  22   due to their mental health conditions has not traditionally been protected by the
  23   Second Amendment. (See Mot. to Dismiss 10-16.)
  24        And third, even if the Second Amendment were applicable here, the mental-
  25   health firearm restrictions satisfy the requisite level of scrutiny because they are a
  26   “reasonable fit” to achieving the important governmental interest of ensuring that
  27   public safety is not threatened by the possession of firearms by those whose mental
  28   health conditions make them a threat to themselves or others. The statutory
                                                  7
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 8 of 12 Page ID #:120



   1   framework of these provisions thus ensures that only those whose mental health
   2   poses a danger to public safety will be subject to the firearm restrictions. As
   3   explained, non-dangerous persons can lift the restrictions by petition to the superior
   4   court, in which the government has the burden to prove that the person is not likely
   5   to use firearms in a safe and lawful manner. See Cal. Welf. & Inst. Code §§ 8103(f),
   6   8100(b), 8102(b). Plaintiff has made no allegation or showing that he sought to
   7   initiate such firearm restoration proceedings pursuant to the statutory framework,
   8   yet was improperly thwarted from those efforts.
   9        Therefore, Plaintiff has failed to show that the firearm restrictions violate the
  10   Second Amendment.
  11   V.   PLAINTIFF HAS FAILED TO DEMONSTRATE A DUE PROCESS VIOLATION.
  12        Finally, Plaintiff fails to establish that he has stated a due process claim. As
  13   explained in the Motion to Dismiss (20-22), the firearm restrictions lay out in detail
  14   the notice requirements and the procedures by which Plaintiff can challenge both
  15   the imposition of the five-year prohibition and the confiscation of his firearms
  16   before a superior court. Cal. Welf. & Inst. Code §§ 8103(f), 8100(b), 8102(b). In
  17   each of these provisions, the person subject to the firearm ban bears no burden;
  18   rather, it is the government’s burden to demonstrate, by preponderance of the
  19   evidence, that the person would not be likely to use firearms in a safe and lawful
  20   manner. See id. §§ 8100(b)(3)(B), 8102(c)-(h), 8103(f)(6). Plaintiff makes no
  21   argument that these procedures are deficient, that he was deprived of them in any
  22   way, or that he was improperly thwarted from pursuing a firearm restoration
  23   petition. Plaintiff only asserts that he “got no hearing at all” (Opp’n 12), yet he does
  24   not allege in the First Amended Complaint whether he attempted to initiate a
  25   firearm restoration petition through the prescribed procedures.
  26        Instead, Plaintiff only argues that these procedures violate due process because
  27   they occur only after firearms are confiscated and the restrictions are imposed. In
  28   support of this argument he relies solely on the fifty-year-old Armstrong v. Manzo,
                                                 8
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 9 of 12 Page ID #:121



   1   380 U.S. 545 (1965), which dealt with due process in adoption/custody
   2   proceedings, and not the critical public safety concerns of firearm restrictions and
   3   restoration hearings. In Armstrong, a divorced father was not notified that his ex-
   4   wife and her new husband were initiating adoption proceedings, which resulted in
   5   the new husband becoming the legal father over the child of ex-wife and the
   6   divorced father. Id. at 546-47. Once the divorced father found out, the court sought
   7   to remedy the lack of notice of the original proceeding by initiating subsequent
   8   adoption proceedings; however, in the new proceedings, the court imposed a burden
   9   by which the divorced father would have to show that he had not failed to
  10   contribute to child support—a burden which not have been imposed had he been
  11   given notice of the original adoption proceedings. Id. The Court held that the notice
  12   failure violated due process and that violation was not cured by the subsequent
  13   adoption proceedings which unfairly shifted the burden of proof onto the divorced
  14   father. Id. at 550-52.
  15        Here, the mental-health related firearm restrictions clearly concern issues of
  16   public safety that were not present in Armstrong, as they seek to protect the public
  17   from firearm use by persons who pose a danger to themselves or others due to their
  18   mental health conditions. Since Armstrong, the Supreme Court “has recognized, on
  19   many occasions, that where a State must act quickly, or where it would be
  20   impractical to provide predeprivation process, postdeprivation process satisfies the
  21   requirements of the Due Process Clause.” Gilbert v. Homar, 520 U.S. 924, 930
  22   (1997). Indeed, protection of public health and safety—as the mental-health related
  23   firearm restrictions seek to do—is a “paramount governmental interest which
  24   justifies summary administrative action.” Hodel v. Va. Surface Min. & Reclamation
  25   Ass’n, 452 U.S. 264, 300 (1981). The revocation of the ability of individuals who
  26   had been deemed a danger to themselves or others to own, possess, or purchase a
  27   firearm without a predeprivation is undoubtedly justified as to public health and
  28   safety. See Kuck v. Danaher, 600 F.3d 159, 166 (2d Cir. 2010) (“[The state] clearly
                                                9
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 10 of 12 Page ID #:122



    1   has a strong and compelling interest in ensuring that firearm permits are not issued
    2   to those lacking the essential character or temperament necessary to be entrusted
    3   with a weapon.” (internal quotation marks omitted)); Hightower v. City of Boston,
    4   693 F.3d 61, 85 (1st Cir. 2012) (discussing cases); City of San Diego v. Boggess,
    5   216 Cal. App. 4th 1494, 1500 (2013) (“Keeping a firearm away from a mentally
    6   unstable person is a reasonable exercise of the police power. It is not unreasonable
    7   to conclude there is a significant risk that a mentally unstable gun owner will harm
    8   himself or others with the weapon.” (internal quotation marks omitted)).
    9        Moreover, the burden-shifting concern of Armstrong, whereby the burden of
   10   proof was imposed onto the divorced father in the postdeprivation hearing, is not
   11   present in this case. As explained, at the postdeprivation firearm restoration
   12   hearings, the person subject to the firearm restrictions bears no burden; rather, it the
   13   government must demonstrate that the person would not be likely to use firearms in
   14   a safe and lawful manner. Cal. Welf. & Inst. Code §§ 8100(b)(3)(B), 8102(c)-(h),
   15   8103(f)(6). Thus, if Plaintiff sought to challenge his firearm confiscation or ban
   16   through the proscribed procedures, he would bear no burden of proof, in comport
   17   with due process.
   18        Accordingly, Plaintiff has failed to demonstrate a due process violation.
   19                                      CONCLUSION
   20        For the foregoing reasons, and those articulated in Defendant’s Motion to
   21   Dismiss, the Court should dismiss Plaintiff’s First Amended Complaint.
   22   //
   23   //
   24   //
   25   //
   26   //
   27   //
   28   //
                                                  10
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 11 of 12 Page ID #:123



    1
        Dated: June 3, 2019                      Respectfully submitted,
    2
                                                 XAVIER BECERRA
    3                                            Attorney General of California
                                                 MARK R. BECKINGTON
    4                                            Supervising Deputy Attorney General
    5
    6                                            /s/ Todd Grabarsky
                                                 TODD GRABARSKY
    7                                            Deputy Attorney General
                                                 Attorneys for Defendant Xavier
    8                                            Becerra
        SA2019101539
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            11
Case 2:19-cv-02030-MWF-AGR Document 16 Filed 06/03/19 Page 12 of 12 Page ID #:124




                                     CERTIFICATE OF SERVICE
   Case Name:        Masters, William v. Xavier             No.    2:19-cv-02030-MWF-AGR
                     Becerra

   I hereby certify that on June 3, 2019, I electronically filed the following documents with the
   Clerk of the Court by using the CM/ECF system:


    DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
    PLAINTIFF’S FIRST AMENDED COMPLAINT


   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
   I am employed in the Office of the Attorney General, which is the office of a member of the
   California State Bar at which member's direction this service is made. I am 18 years of age or
   older and not a party to this matter. I am familiar with the business practice at the Office of the
   Attorney General for collection and processing of correspondence for mailing with the United
   States Postal Service. In accordance with that practice, correspondence placed in the internal
   mail collection system at the Office of the Attorney General is deposited with the United States
   Postal Service with postage thereon fully prepaid that same day in the ordinary course of
   business.
   I further certify that some of the participants in the case are not registered CM/ECF users. On
   June 3, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
   system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
   a third party commercial carrier for delivery within three (3) calendar days to the following non-
   CM/ECF participants:

   William A. Masters, II
   18929 Vanowen Street
   Reseda, CA 91335

   I declare under penalty of perjury under the laws of the State of California the foregoing is true
   and correct and that this declaration was executed on June 3, 2019, at Los Angeles, California.


                   Cecilia Apodaca                     Cecilia Apodaca
                      Declarant                                         Signature
   SA2019101539
   53466363.docx
